 1                                                                    -~--,~~~

2

 3                                                             N0~ - ~ 2Q19
                                                                          __._y
4

51

6I

7~

8'                            UNITED STATES DISTRICT COURT

 9.                          CENTRAL DISTRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,       )    Case No~    ~ ~~ ~ y~Cp`J - J~ K

11                     Plaintiff,     )    ORDER DENYING DEFENDANT'S
                                           APPLICATION TO RECONSIDER
12              v.                     )   ORDER DENYING PRETRIAL RELEASE

13    TyRoµE         LE~~s
14                     Defendant.

15
                                           I.
16
          This matter is before the court on defendant's application to
17
      reconsider the court's     b ~ i9         order denying pretrial release
18
      and imposing detention pursuant to 18 U.S.C. § 3142(e) ("Defendant's
19
      Application").
20
          The Government (~ is ( ) is not entitled to a rebuttable
21
      presumption that no condition or combination of conditions will
22
      reasonably assure defendant's appearance as required and the safety of
23
      any person or the community.
24

25

26

27

28
1                                     II.

2    A.   (    )       The Court finds by a preponderance of the evidence

3                      that no condition or combination of conditions

4                      will reasonably assure the appearance of defendant

5                      as required;

6    B                 The Court finds by clear and convincing evidence

7                      that no condition or combination of conditions

8                      will reasonably assure the safety of any other

9                      person and the community.

10                                    III.

11   The Court has considered:

12   A.   (✓) the nature and circumstances of the offenses) charged;

13   B.   ( ✓) the weight of the evidence against defendant;

14   C.   ( ~/) the history and characteristics of defendant;

15   D.   (~) the nature and seriousness of the danger to any person

16                 or the community that would be posed by defendant's

17                 release;

18   E.   ( V) the Pretrial Services Report/Recommendation;

19   F.   ( ✓) the evidence proffered/presented at the hearing;

20   G.   ( V) the arguments of counsel.

21                                    zv.

22   The Court concludes:

23   A.   (~Defendant poses a risk to the safety of other persons

24                 and the community based on:     ~~~ ~~ - ~'^ ~~~^;

25            ~t~~- Cam+,~ cam-~ o~-s .,Q,c..~- _~L~
                                                   , ..,..-' on- ~r-~.~,C.~   ~'
                                                        i
26

27

28

                                       E
1       B.   (   ) Defendant poses a serious flight risk based on:

2

3

4

5       C.   (   ) A serious risk exists that defendant will:

6                 1.     (   ) obstruct or attempt to obstruct justice;

                  2.     (   ) threaten, injure or intimidate a prospective

                               witness or juror or attempt to do so;

             based on:




        D.   (     Defendant has not rebutted by sufficient evidence to

                   the contrary the presumption provided in 18 U.S.C.

                   § 3142(e) that no condition or combination of

                   conditions will reasonably assure the safety of any

                   other person and the community;

             and/or

             (   ) Defendant has not rebutted by sufficient evidence to

                   the contrary the presumption provided in 18 U.S.C.

                   § 3142(e) that no condition or combination of

                   conditions will reasonably assure the appearance of

                   defendant as required.

        IT IS ORDERED that Defendant's Application is denied and that

    defendant be detained prior to trial.

        IT IS FURTHER ORDERED that defendant be committed to the custody

    of the Attorney General for confinement to a corrections facility



                                        3
1    separate, to the extent practicable, from persons awaiting or serving

2    sentences or persons held in custody pending appeal.

3         IT IS FURTHER ORDERED that defendant be afforded reasonable

4    opportunity for private consultation with defendant's counsel.

5         IT IS FURTHER ORDERED that, on Order of a Court of the United

6    States or on request of an attorney for the Government, the person in

7    charge of the corrections facility in which defendant is confined

8    deliver defendant to a United States Marshal for the purpose of an

9    appearance in connection with a court proceeding.

10        DATED :    ~ I I ~/

11

12
                                          N RABLE JAC      INE CHOOLJIAN
13                                      United States    agistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       4
